Charlie Lee Caldwell v. The State of Texas                                              















IN THE
TENTH COURT OF APPEALS
 

No. 10-98-256-CR

     CHARLIE LEE CALDWELL,
                                                                                   Appellant
     v.

     THE STATE OF TEXAS,
                                                                                   Appellee
 

From the 66th District Court
Hill County, Texas
Trial Court No. 30,033
                                                                                                                

MEMORANDUM OPINION
                                                                                                               

      On June 30, 1998, the appellant, Charlie Lee Caldwell, pled guilty to the felonious offense
of aggravated assault.  See Tex. Pen. Code Ann. § 22.02 (Vernon 1994).  The trial court
assessed punishment at four years’ incarceration in the Institutional Division of the Texas
Department of Criminal Justice.  Caldwell filed a notice of appeal on July 31, 1998.  He has now
filed a motion to voluntarily dismiss his appeal.  
      The appellate rule governing voluntary dismissals in criminal appeals states:
At any time before the appellate court’s decision, the appellate court may dismiss the
appeal if the appellant withdraws his or her notice of appeal.  The appellant and his or
her attorney must sign the written withdrawal and file it in duplicate with the appellate
clerk. . . .

Tex. R. App. P. 42.2(a).

      We have not issued a decision in this appeal.  The motion is signed by both Caldwell and his
attorney.  Thus, the motion meets the requirements of the rules and is granted.
      Caldwell’s appeal is dismissed.
                                                                                           PER CURIAM

Before Chief Justice Davis,
            Justice Cummings, and
            Justice Vance
Dismissed on appellant’s motion
Opinion delivered and filed September 16, 1998
Do not publish